Champlin, J,
(dissenting). I do not think it was error to refuse the fifth request above stated. It was the duty of the sheriff to render a proper account of the moneys disbursed by him under the resolution, and, if he charged and rendered a bill against the county for such services, he should have stated the moneys drawn from the treasury to pay for such services as a credit. Neither do I think that the treasurer’s books showed such facts as would charge the board of supervisors with knowledge of items disbursed by the sheriff. The question of fraudulent concealment was a question of fact for the jury, and is not withdrawn from them by the fact that the board of supervisors are presumed to have knowledge of the standing of the accounts between the county and its officers. I do not think the county, should be made to suffer, or officers profit, by the neglect or carelessness of the board of supervisors.